Exhibit 10.2

 

[g86491ky01i001.jpg]

 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD

 

Veeco Instruments Inc. (the “Company”), is pleased to confirm the award to the
individual named below (“Grantee”) of restricted shares of common stock, par
value $0.01 per share, of the Company described below, subject to the terms and
conditions of this Notice of Restricted Stock Award (the “Notice”), the Veeco
Instruments Inc. 2010 Stock Incentive Plan, as amended from time to time (the
“Plan”) and the terms and conditions set forth in the Veeco Instruments Inc.
Terms and Conditions of Restricted Stock Award (2018) (the “Terms and
Conditions”) attached hereto, as follows.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

 

Grantee:

 

Award Date:

 

Aggregate number of shares of
Restricted Stock subject to the Award

(the “Award”):

 

Vesting/Lapsing of Restrictions:

 

Subject to Grantee’s Continuous Service, the shares comprising the Award will
vest, and the restrictions with respect to such shares shall lapse, as follows:

 

·                  20% on the date which is twelve (12) months from the Award
Date

·                  20% on the date which is eighteen (18) months from the Award
Date

·                  20% on the date which is thirty (30) months from the Award
Date

·                  20% on the date which is forty-two (42) months from the Award
Date

·                  20% on the date which is forty-eight (48) months from the
Award Date

 

If Grantee would become vested in a fraction of a share on a Vesting Date, such
share shall not vest until Grantee becomes vested in the entire share on the
following Vesting Date.

 

Additional Provisions:

 

This Award shall be subject to the terms and conditions set forth in the Plan
and the Terms and Conditions, including the Forfeiture for Restricted Activity,
Clawback, Governing Law, and Venue and Jurisdiction provisions of Sections 3.5,
3.6, 4.1 through 4.5, 5.7, and 5.8 of the Terms and Conditions.

 

IMPORTANT NOTICE

 

Grantee must sign this Notice and return it to the Company’s Sr. Vice President,
Human Resources on or before May 1, 2018.  Return your executed Notice to:
Robert Bradshaw by mail at 1 Terminal Drive, Plainview, New York 11803, or email
at RBradshaw@Veeco.com.

 

--------------------------------------------------------------------------------


 

PLEASE NOTE THAT YOUR ACCEPTANCE OF THE AWARD WILL ALSO CONSTITUTE YOUR
ACCEPTANCE OF, AND AGREEMENT TO BE BOUND BY, THE TERMS AND CONDITIONS GOVERNING
THE RESTRICTED STOCK AWARD, INCLUDING WITHOUT LIMITATION, THE RESTRICTED
ACTIVITY, CLAWBACK, GOVERNING LAW, AND VENUE AND JURISDICTION PROVISIONS OF
SECTIONS 3.5, 3.6, 4.1 through 4.5, 5.7, AND 5.8 OF THE TERMS AND CONDITIONS.

 

VEECO INSTRUMENTS INC.

 

Name: Robert W. Bradshaw
Title:  Sr. Vice President Human Resources

 

Grantee

 

 

 

 

 

 

Print Name

 

Signature

 

Date

 

2

--------------------------------------------------------------------------------


 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN
TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD
(2018)

 

These TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD (2018) (these “Terms and
Conditions”) apply to any award by Veeco Instruments Inc., a Delaware
corporation (the “Company”), of the Company’s common stock, par value $0.01 per
share (“Common Stock”), subject to certain restrictions (“Restricted Stock”),
pursuant to the Veeco Instruments Inc. 2010 Stock Incentive Plan (as it may be
amended from time to time, the “Plan”), which specifically references these
Terms and Conditions.

 

ARTICLE 1
DEFINITIONS

 

1.1                               In General.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Plan and/or
the applicable Notice of Restricted Stock Award (the “Notice”).  In addition,
wherever the following term is used in these Terms and Conditions, it shall have
the meaning specified below, unless the context clearly indicates otherwise.

 

1.2                               “Restrictions” shall mean the restrictions on
sale or other transfer set forth in Section 5.2 and the exposure to the risk of
forfeiture set forth in Section 3.1, 3.2, 3.5, and 3.6.

 

ARTICLE 2
RESTRICTED STOCK AWARD

 

2.1                               Award of Restricted Stock.  The Award is made
in consideration of Grantee’s agreement to remain in the service of the Company
and for other good and valuable consideration which the Administrator has
determined exceeds the aggregate par value of the shares of Common Stock subject
to the Award.

 

2.2                               Award Subject to Plan.  The Award is subject
to the terms and provisions of the Plan, including the provisions of Section 11
of the Plan in the event of a Corporate Transaction.

 

ARTICLE 3
RESTRICTIONS

 

3.1                               Forfeiture.  Unless otherwise provided by
written agreement between the Company and Grantee, which may be entered into at
any time, including in connection with the termination of Grantee’s Continuous
Service, any Shares subject to the Award which are not vested at the time
Grantee’s Continuous Service terminates shall thereupon be forfeited immediately
and without any further action by the Company or Grantee.  Grantee also may be
required to forfeit shares of Restricted Stock subject to the Award, including
shares of Common Stock received pursuant to the Award, in accordance with
Section 3.5 below.

 

--------------------------------------------------------------------------------


 

3.2                               Vesting and Lapse of Restrictions.  Subject to
Sections 3.1, 3.5, and 3.6, the Restrictions shall lapse as follows:

 

·                  20% on the date which is twelve (12) months from the Award
Date

·                  20% on the date which is eighteen (18) months from the Award
Date

·                  20% on the date which is thirty (30) months from the Award
Date

·                  20% on the date which is forty-two (42) months from the Award
Date

·                  20% on the date which is forty-eight (48) months from the
Award Date

 

(each a “Vesting Date”); provided, however, that in each case Grantee remains in
Continuous Service from the Award Date through such Vesting Date.  If Grantee
would become vested in a fraction of a share on a Vesting Date, such share shall
not vest until Grantee becomes vested in the entire share on the following
Vesting Date.

 

3.3                               Legend.  Until such time as the Restrictions
have lapsed, the Company may instruct the transfer agent for the Common Stock
and/or other record-keepers to include a restrictive code or similar notation in
its records (or legend on stock certificates, if any) to denote the Restrictions
and any applicable federal and/or state securities laws restrictions relating to
Restricted Stock.  The notation or legend may include the following:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THE PLAN AND IN THE TERMS AND CONDITIONS APPLICABLE TO THE RESTRICTED
STOCK AWARD, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL OFFICE OF THE
CORPORATION.”

 

3.4                               Payment of Taxes; Issuance of Shares.

 

(a)                                 Grantee understands, acknowledges and agrees
that, unless a Section 83(b) election is made (as described in Section 3.9), the
difference between the Fair Market Value of a Share at the time it vests, and
the amount, if any, paid by Grantee for such Share is subject to state and
federal income taxes and Grantee is responsible for paying such taxes.

 

(b)                                 If the Company is required to withhold any
such taxes, Grantee hereby authorizes the Company and any brokerage firm
determined acceptable to the Company for such purposes to sell on Grantee’s
behalf a whole number of Shares from the number of vested Shares delivered to
Grantee at the time the Restrictions lapse to generate cash proceeds sufficient
to satisfy the tax withholding obligation (“Sale Provisions”).  The Shares will
be sold as soon as practicable following the day the tax withholding obligation
arises.  Grantee will be responsible for all brokerage fees and other costs of
sale and Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale.  Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy Grantee’s tax withholding

 

--------------------------------------------------------------------------------


 

obligation.  Accordingly, Grantee agrees to pay to the Company as soon as
practicable any amount of the tax withholding obligation that is not satisfied
by the sale of Shares described above.  By accepting the Award, Grantee
expresses his or her intent that the Sale Provisions described above regarding
the sale of Shares to pay taxes are intended to constitute a Rule 10b5-1 sales
plan and to satisfy the requirements of Rule 10b5-1 under the Securities
Exchange Act of 1934, as amended.  The Company may, at its discretion, fulfill
its tax withholding obligation by reducing the number of vested Shares delivered
to Grantee at the time the Restrictions lapse by the number of Shares required
to satisfy such tax withholding requirements with respect to Shares (but not
cash dividends) (based on the Fair Market Value of Shares at such time).  Such
Shares shall be returned to the Company.  Grantee’s acknowledgement and
acceptance of these tax provisions are conditions precedent to the right of
Grantee to receive the Award under the Plan and these Terms and Conditions.

 

(c)                                  In lieu of the sale or reduction of Shares
delivered described in paragraph (b) above, Grantee may pay to the Company the
amount of tax required to be withheld in cash, by check or in other form
satisfactory to the Company.  Such payment must be made by the date on which the
Restrictions lapse or such later date as is established by the Company (not to
exceed 15 days after the date on which the Restrictions lapse).

 

(d)                                 The Shares will be deposited directly into
Grantee’s brokerage account with the Company’s approved broker when vested and
any applicable withholding obligations have been satisfied.

 

(e)                                  The Company is hereby authorized to satisfy
any required withholding with respect to cash dividends from the dividends.

 

3.5                               Forfeiture for Restricted Activity.  Grantee
acknowledges that the Company is making this Award of additional compensation,
among other reasons, to provide an incentive to Grantee to remain with and to
promote the best interests of, the Company, and to protect the Company’s assets,
including its goodwill, Confidential Information (as defined below) and trade
secrets, which are legitimate business interests of the Company, and that
engaging in “Restricted Activities” (as described in Article IV below), would be
detrimental to the legitimate business interests of the Company.  Therefore, in
exchange for this Award,  notwithstanding anything to the contrary in these
Terms and Conditions or otherwise, if Grantee engages in “Restricted Activities”
(as described in Sections 4.1 through 4.5 below), (a) all unvested shares of
Restricted Stock will immediately be forfeited, and (b) Grantee shall be
required to (i) return to the Company, within 10 business days after the
Company’s request to Grantee therefor, all shares of Common Stock received
pursuant to the Award that are owned, directly or indirectly, by Grantee and
(ii) pay to the Company, within 10 business days of the Company’s request to
Grantee therefor, an amount equal to the excess, if any, of the aggregate
after-tax proceeds (taking into account all amounts of tax that would be
recoverable upon a claim of loss for payment of such proceeds in the year of
repayment) Grantee received upon the sale or other disposition of all shares of
Common Stock received pursuant to the Award (the “After-Tax Proceeds”).  The
forfeiture for Restricted Activity provisions of this Section 3.5 and Article IV
shall survive and continue to apply beyond settlement of all Awards under the
Plan, any

 

--------------------------------------------------------------------------------


 

termination or expiration of this Award for any reason, and after the provisions
of any employment or other agreement between the Company and Grantee have
lapsed.

 

3.6                               Clawback.  This Award and all shares of Common
Stock received pursuant to the Award, and all shares of Common Stock received
pursuant to the Award that are owned, directly or indirectly, by Grantee and any
After-Tax Proceeds shall be subject to the Compensation Recoupment Policy,
established by the Company, as amended from time to time, or any similar or
successor policy.

 

3.7                               Stop-Transfer Notices.  In order to ensure
compliance with the Restrictions and any provisions set forth in these Terms and
Conditions, the Notice or the Plan, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.  The Company may issue a “stop transfer” instruction
if Grantee fails to satisfy any tax withholding obligations.

 

3.8                               Certain Changes in Capitalization; Additional
Securities.  If the shares of the Company’s Common Stock as a whole are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Company, whether through merger, consolidation,
reorganization, recapitalization, reclassification, stock dividend, stock split,
combination of shares, exchange of shares, change in corporate structure or the
like, the Administrator, in its sole discretion, shall have the discretion and
power to determine and to make effective provision for acceleration of the time
or times at which any Restrictions shall lapse or be removed.  In addition, in
the case of the occurrence of any event described in this Section 3.8, the
Administrator, subject to the provisions of the Plan and these Terms and
Conditions, shall make an appropriate and proportionate adjustment in the number
and kind of Shares subject to the Award, to the end that after such event
Grantee’s proportionate interest shall be maintained as before the occurrence of
such event.  Any such adjustment made by the Administrator shall be final and
binding upon Grantee, the Company and all other interested persons.  Any
securities or cash received (including any regular cash dividend) as the result
of ownership of the Restricted Stock (the “Additional Securities”), including,
but not by way of limitation, warrants, options and securities received as a
stock dividend or stock split, or as a result of a recapitalization or
reorganization or other similar change in the Company’s capital structure, shall
be retained in escrow in the same manner and subject to the same conditions and
Restrictions as the Restricted Stock with respect to which they were issued,
including, without limitation, the vesting provisions set forth under
Vesting/Lapsing of Restrictions in the Notice.  Grantee shall be entitled to
direct the Company to exercise any warrant or option received as Additional
Securities upon supplying the funds necessary to do so, in which event the
securities so purchased shall constitute Additional Securities, but Grantee may
not direct the Company to sell any such warrant or option.  If Additional
Securities consist of a convertible security, Grantee may exercise any
conversion right, and any securities so acquired shall constitute Additional
Securities.  In the event of any change in certificates evidencing the Shares or
the Additional Securities by reason of any recapitalization, reorganization or
other transaction that results in the creation of Additional Securities, the
escrow holder is authorized to deliver to the issuer the certificates evidencing
the Shares or the Additional Securities in exchange for the certificates of the
replacement securities.

 

--------------------------------------------------------------------------------


 

3.9                               Section 83(b) Election.  Grantee understands
that, under Section 83(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), Grantee will recognize as ordinary income the difference between the
amount, if any, paid for the Shares and the Fair Market Value of the Shares at
the time the Restrictions on such Shares lapse.  Grantee understands that,
notwithstanding the preceding sentence, Grantee may elect to be taxed at the
time of the Award Date, rather than at the time the Restrictions lapse, by
filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within 30 days of the Award Date.  In the event
Grantee files an 83(b) Election, Grantee will recognize ordinary income in an
amount equal to the difference between the amount, if any, paid for the Shares
and the Fair Market Value of such Shares as of the Award Date, and will be
responsible for paying all such taxes, and, if applicable, paying the Company
the amount of any tax required to be withheld thereon at the time of such
election, in the manner set forth in Section 3.4.  Grantee further understands
that a copy of such 83(b) Election form must be filed with his or her federal
income tax return for the calendar year in which the Award falls, and a copy
delivered to the Company.  Grantee acknowledges that the foregoing is only a
summary of the effect of United States federal income taxation with respect to
this Award, and does not purport to be complete or to deal with any state, local
or foreign tax requirements that might apply.  GRANTEE FURTHER ACKNOWLEDGES THAT
THE COMPANY IS NOT RESPONSIBLE FOR FILING GRANTEE’S 83(B) ELECTION, AND THE
COMPANY HAS DIRECTED GRANTEE TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE
PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR
FEDERAL GOVERNMENT OR FOREIGN COUNTRY IN WHICH GRANTEE MAY RESIDE, AND THE TAX
CONSEQUENCES OF GRANTEE’S DEATH.

 

ARTICLE 4
FORFEITURE FOR RESTRICTED ACTIVITY

 

4.1                               Restricted Activity.  For the avoidance of
doubt, the Company and Grantee agree that Grantee is free to engage in the
activities described in this Article IV and that the Company will not seek to
enjoin or otherwise stop Grantee from engaging in any such Restricted Activities
(provided, however, that the Company reserves such right as it may exist at law
or in equity and/or pursuant to any other agreement entered into between the
Company and Grantee, including, without limitation, in the Veeco Instruments
Inc. Employee Confidentiality and Inventions Agreement (“ECIA”)), but that if
Grantee engages in such activities the Company shall have all of the rights set
forth in Section 3.5 with respect to the Award, all shares of Common Stock
received pursuant to the Award, and any After-Tax Proceeds.

 

4.2                               Company Information:  During the term of
employment with the Company and for five years thereafter, Grantee will not use
or disclose to any individual or entity any Confidential Information (as defined
below) of the Company except (i) in the performance of Grantee’s duties for the
Company, (ii) as authorized in writing by the Company, or (iii) as required by
law or legal process, provided, that, prior to any such required disclosure,
Grantee will notify the Company of the requirement to disclose and, if
requested, Grantee will cooperate with the Company’s efforts to prevent or limit
such disclosure.  Grantee understands that “Confidential Information” means any
information that: (a) is disclosed

 

--------------------------------------------------------------------------------


 

to, learned by, or created by Grantee in connection with Grantee’s employment
with the Company (or a predecessor company now owned by or part of the Company),
and (b) the Company treats as proprietary, private or confidential. 
Confidential Information may include, without limitation, information relating
to the Company’s products, services and methods of operation, the identities and
competencies of the Company’s employees, customers and suppliers, trade secrets,
know-how, processes, Inventions and the Company Related Inventions (each as
defined in the ECIA), techniques, data, sketches, plans, drawings, chemical
formulae, computer software, financial information, operating and cost data,
research databases, selling and pricing information, business and marketing
plans, and information concerning potential acquisitions, dispositions or joint
ventures.  Grantee further understands that “Confidential Information” does not
include any of the foregoing items which has become publicly known or made
generally available (provided that information will not cease to be
“Confidential Information” as a result of Grantee’s breach of confidentiality). 
Grantee will promptly notify the Company if Grantee becomes aware of any
unauthorized use or disclosure of Confidential Information.

 

4.3                               Third Party Information:  Grantee recognizes
that the Company has received and in the future will receive from its customers,
suppliers and trading partners their confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  Grantee agrees to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person or entity or to use it except as
necessary in carrying out Grantee’s work for the Company consistent with the
Company’s agreement with such third party.

 

4.4                               Non-competition.  During employment with the
Company and for one year thereafter, (a) Grantee will not own, manage, work for
or otherwise participate in any business whose products, services or activities
compete with the current or currently contemplated products, services or
activities of the Company in any state or country in which the Company sells
products or conducts business and (x) in which Grantee was involved or (y) with
respect to which Grantee had access to Confidential Information, in each case,
during the 5 years prior to termination, provided, however, that Grantee may own
up to 1% of the securities of any such public company (but without otherwise
participating in the activities of such enterprise); and (b) Grantee will not,
for himself or any other person: (i) induce or try to induce any customer,
supplier, licensor or business relation to stop doing business with the Company
or otherwise interfere with the relationship between the Company and any of its
customers, suppliers, licensors or business relations; or (ii) solicit the
business of any person known by Grantee to be a customer of the Company, whether
or not Grantee had personal contact with such person, with respect to products
or activities that compete with the products or activities of the Company in
existence or contemplated at the time of termination of Grantee’s Continuous
Service.  Grantee agrees that this covenant is reasonable with respect to its
scope, geographical area, and duration.

 

4.5                               Non-solicitation.  During employment with the
Company and for one year thereafter, Grantee will not, for himself or any other
person: (a) induce or try to induce any employee to leave the Company or
otherwise interfere with the relationship between the

 

--------------------------------------------------------------------------------


 

Company and any of its employees, or (b) employ or engage as an independent
contractor, any current or former employee of the Company, other than former
employees who have not worked for the Company within the past year.  Grantee
agrees that this covenant is reasonable with respect to its scope and duration.

 

4.6                               Severability:  The invalidity or
unenforceability of any paragraph or provision (or any part thereof) of the
Notice or these Terms and Conditions shall not affect the validity or
enforceability of any one or more of the other paragraphs or provisions (or
other parts thereof), and all other provisions shall remain in full force and
effect.  If any provision of the Notice or these Terms and Conditions is held to
be excessively broad, then such provision shall be reformed and construed by
limiting and reducing it so as to be enforceable to the maximum extent permitted
by law.

 

1.                                      Notice of Immunity under the Defend
Trade Secrets Act and Other Protected Rights.  Grantee understands that, in
accordance with the Defend Trade Secrets Act of 2016, Grantee will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.  Grantee also understands
that if Grantee ever files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Grantee may disclose trade secrets to
Grantee’s attorney and use the trade secret information in the court proceeding
provided Grantee: (a) files any document containing the trade secret under seal;
and (b) does not disclose the trade secret, except pursuant to court order. 
Grantee understands that nothing contained in the Notice, these Terms and
Conditions, or the Plan limits Grantee’s ability to file a charge or complaint
with the Equal Employment Opportunity Commission, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Grantee further understands that nothing in
the Notice, these Terms and Conditions, or the Plan limits Grantee’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  Nothing in the Notice, these Terms and Conditions, or the Plan limits
Grantee’s right to receive an award for information provided to any Government
Agencies.

 

ARTICLE 5
OTHER PROVISIONS

 

5.1                               Book Entry; Escrow.  The unvested Shares will
be held in book-entry or global certificate form.  If the Company instead
chooses to issue share certificates representing the Shares, the certificates
for the Shares shall be deposited in escrow with the Secretary or Assistant
Secretary of the Company or such other escrow holder as the Company may appoint;
provided, however, that in no event shall Grantee retain physical

 

--------------------------------------------------------------------------------


 

custody of any certificates representing unvested Shares issued to him.  The
deposited certificates shall remain in escrow until all of the Restrictions
lapse or shall have been removed.

 

5.2                               Restricted Stock Not Transferable.  No
unvested Shares or any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of Grantee or his successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 5.2 shall not prevent transfers by will or
by applicable laws of descent and distribution.

 

5.3                               Rights as Stockholder.  Except as otherwise
provided herein, upon issuance of the Shares pursuant to Section 5.1, Grantee
shall have all the rights of a stockholder with respect to said Shares, subject
to the Restrictions herein, including the right to vote the Shares and to
receive all dividends or other distributions paid or made with respect to the
Shares; provided, however, that any and all Additional Securities received by
Grantee with respect to such Restricted Stock shall, as provided in Section 3.8,
also be subject to the Restrictions until the Restrictions on the underlying
Shares lapse or are removed pursuant to these Terms and Conditions.

 

5.4                               No Right to Continued Employment.  Nothing in
the Notice, these Terms and Conditions or the Plan shall confer upon Grantee any
right to continue in the service of the Company or any Related Entity or shall
interfere with or restrict in any way the rights of the Company or any Related
Entity, which are hereby expressly reserved, to discharge Grantee at any time
for any reason whatsoever, with or without cause, except as may otherwise be
provided by any written agreement entered into by and between the Company and
Grantee.

 

5.5                               No Right to Future Awards.  Nothing in the
Notice, these Terms and Conditions or the Plan shall confer upon Grantee any
right with respect to future Awards under the Plan, or any right with respect to
any other award under any plan of the Company or any Related Entity.

 

5.6                               Entire Agreement.  The Notice, these Terms and
Conditions and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Grantee with respect to the
subject matter hereof, and may not be modified adversely to Grantee’s interest
except by means of a writing signed by the Company and Grantee.  For the
avoidance of doubt, the restrictions set forth in Sections 4.2 through 4.5 above
do not supersede any other agreement between the Company and Grantee, including,
without limitation, the ECIA.  Nothing in the Notice, the Plan and these Terms
and Conditions (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties.  Should any provision
of the Notice, the Plan or these Terms and Conditions be determined to be
illegal or unenforceable, such provision shall be

 

--------------------------------------------------------------------------------


 

enforced to the fullest extent allowed by law and the other provisions shall
nevertheless remain effective and shall remain enforceable.

 

5.7                               Governing Law.  The Notice, the Plan and these
Terms and Conditions are to be construed in accordance with and governed by the
internal laws of the State of New York, without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of New York to the rights, duties, and
obligations of the parties.

 

5.8                               Venue and Jurisdiction.  The Company, Grantee,
and Grantee’s assignees pursuant to Section 5.2 (the “parties”) expressly agree
that any suit, action, or proceeding arising out of or relating to the Notice,
the Plan or these Terms and Conditions shall be brought in the United States
District Court for the Eastern District of New York (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a New York state court
in the County of Nassau) and that the parties shall submit to the exclusive
jurisdiction of such courts.  The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court.  The parties
agree and submit to personal jurisdiction in either court.  The Parties further
agree that this Venue and Jurisdiction is binding on all matters related to the
Notice, the Plan, or these Terms and Conditions and may not be altered or
amended by any other arrangement or agreement (including an employment
agreement) without the express written consent of Grantee and the Company.  If
any one or more provisions of this Section 5.8 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

 

5.9                               Jury Trial.  THE PARTIES EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE NOTICE, THE PLAN OR THESE TERMS AND
CONDITIONS.

 

5.10                        Conformity to Securities Laws.  Grantee acknowledges
that the Plan and these Terms and Conditions are intended to conform to the
extent necessary with all provisions of the Securities Act of 1933, as amended,
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the Exchange
Act.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Award is granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and these Terms and Conditions shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

 

5.11                        Amendment, Suspension and Termination.  The Award
and these Terms and Conditions may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board, provided that, except as may otherwise be provided by
the Plan, neither the amendment, suspension nor

 

--------------------------------------------------------------------------------


 

termination of the Award or these Terms and Conditions shall, without the
consent of Grantee, alter or impair any rights or obligations under any Award.

 

5.12                        Administration and Interpretation.  Any question or
dispute regarding the administration or interpretation of the Notice, the Plan
or these Terms and Conditions shall be submitted by Grantee or by the Company to
the Administrator.  The resolution of such question or dispute by the
Administrator shall be final and binding on all persons.

 

5.13                        Notices.  Notices required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit in the United States mail by certified mail, with
postage and fees prepaid, addressed to Grantee to his address shown in the
Company records, and to the Company at its principal executive office.

 

5.14                        Severability.  The invalidity or unenforceability of
any paragraph or provision of these Terms and Conditions shall not affect the
validity or enforceability of any other paragraph or provision, and all other
provisions shall remain in full force and effect.  If any provision of these
Terms and Conditions is held to be excessively broad, then such provision shall
be reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law.

 

5.15                        Certain Provisions Applicable to Grantees Employed
at International Locations.  The Company will assess its requirements regarding
tax, social insurance and any other payroll tax (“Tax-Related Items”)
withholding and reporting in connection with the Shares.  These requirements may
change from time to time as laws or interpretations change.  Regardless of the
actions of the Company in this regard, Grantee hereby acknowledges and agrees
that the ultimate liability for any and all Tax-Related Items is and remains his
or her responsibility and liability and that the Company makes no
representations nor undertakings regarding treatment of any Tax-Related Items in
connection with any aspect of the Award and does not commit to structure the
terms of the grant or any aspect of the Award to reduce or eliminate Grantee’s
liability regarding Tax-Related Items.  In the event that the Company must
withhold any Tax-Related Items in connection with the Award, Grantee agrees to
make arrangements satisfactory to the Company to satisfy all withholding
requirements.  Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally due from Grantee from his or her wages or other cash
compensation paid him or her by the Company and/or to cause the sale of vested
Shares on Grantee’s behalf or reduce the number of vested Shares delivered to
Grantee at the time the Restrictions lapse, as contemplated by Section 3.4
above, to satisfy such Tax-Related Items.

 

5.16                        Data Privacy.  Grantee consents to the collection,
use and transfer of personal data as described in this Section.  Grantee
understands that the Company and its Subsidiaries hold certain personal
information about Grantee, including Grantee’s name, home address and telephone
number, date of birth, social security number or identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
(restricted or otherwise) awarded, cancelled, exercised, vested, unvested or
outstanding in Grantee’s

 

--------------------------------------------------------------------------------


 

favor, for the purpose of managing and administering the Plan (“Data”).  Grantee
further understands that the Company and/or its Subsidiaries will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of Grantee’s participation in the Plan, and that
the Company and/or any of its Subsidiaries may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan (“Data Recipients”).  Grantee understands that these Data
Recipients may be located in Grantee’s country of residence, the European
Economic Area, or elsewhere throughout the world, such as the United States. 
Grantee authorizes the Data Recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any transfer of such Data, as may be required for the administration
of the Plan and/or the subsequent holding of Shares on Grantee’s behalf, to a
broker or other third party with whom Grantee may elect to deposit any Shares of
stock acquired upon vesting of the Shares.  Grantee understands that he or she
may, at any time, review the Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company.  Withdrawal of
consent may, however, affect Grantee’s ability to participate in the Plan.

 

*  *  *  *  *

 

--------------------------------------------------------------------------------